PER CURIAM.
We affirm the granting of summary judgment in favor of the insurer because the policy in question expired sixteen hours before the incident giving rise to the claim occurred. However, our holding is limited, as is the trial court’s order, to policy number FFF-0018818-05-21, and is without prejudice to the plaintiff to bring further action if she can show that the insurer failed to comply with the requisite statutory notice of non-renewal or failed to send a timely request for payment on the renewal.